Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2019/056663 10/17/2019, is acknowledged. 
Status of Claims
Claims 1-12, 18-20 and 24-27 are currently pending in the application. Claims 13-17 and 21-23 were canceled.
Receipt is acknowledged of amendment / response filed on April 06, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 04/21/2021, which has been entered in the file.

Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group I [which now includes claims 1-9 and 24-27 (newly added) drawn to a compound of Formula (I)], and the elected species as set forth and found to a compound of a formula, such as, 

    PNG
    media_image1.png
    286
    270
    media_image1.png
    Greyscale
, without traverse, is acknowledged. 
Claims 10-12 and 18-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matters.
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hortobagyi et al (2017). Applicant claims a compound represented by Formula (I) and the process for preparing thereof. Hortobagyi et al also disclose several identical compounds, which anticipate the instantly claimed inventions [
    PNG
    media_image2.png
    352
    426
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    259
    401
    media_image3.png
    Greyscale
 , wherein R1 and R2 represent hydrogen (H), R3 is OR9, wherein R9 is H or C1-C6 alkyl, STN International, CAPLUS database, Columbus (Ohio), accession number 2017: 1632155, a copy is provided with this Office action]. 
Claims 1-5 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Batra et al (2017). Applicant claims a compound represented by Formula (I) and the process for preparing thereof. Batra et al also disclose several identical compounds, which anticipate the instantly claimed inventions [ 
    PNG
    media_image4.png
    316
    426
    media_image4.png
    Greyscale
 , wherein R1 and R2 represent hydrogen (H), R3 is OR9, wherein R9 is H, STN International, CAPLUS database, Columbus (Ohio), accession number 2017: 272713, a copy is provided with this Office action]. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626